      Case 2:18-cr-00422-SMB Document 499 Filed 03/14/19 Page 1 of 3



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14                       IN THE UNITED STATES DISTRICT COURT
15                             FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                           CR-18-422-PHX-SMB (BSB)

18                        Plaintiff,                   UNITED STATES’ RESPONSE TO
                                                        MOTION FOR EXTENSION OF
19            v.                                     TIME TO DISCLOSE ANTICIPATED
                                                      INTIAL AND REBUTTAL EXPERT
20                                                         TESTIMONY [Doc. 498]
     Michael Lacey, et al.,
21                        Defendants.
22
23         The United States opposes Defendants’ motion to extend time to disclose
24   anticipated and initial rebuttal expert testimony. Due to a miscommunication among the
25   government attorneys, an email responding to defense counsel’s request was never sent.
26   If, however, the email had been sent, it would have objected to the continuance and
27   addressed the following issues:
28
      Case 2:18-cr-00422-SMB Document 499 Filed 03/14/19 Page 2 of 3




 1          First, the government does not agree that Defendants need additional time to
 2   disclose experts. The deadline has been set since the Court issued the Scheduling Order
 3   on May 2, 2018 (Doc. 131), and the government timely filed its expert disclosures on
 4   December 14, 2018 (Doc. 422).
 5          Second, the government doesn’t share Defendants’ view that the government has
 6   failed to satisfy its obligations under Rule 16. For all the reasons discussed in the
 7   government’s status memorandum (Doc. 444), the government believes it has met its
 8   obligations through, among other things, producing 10.6 million pages in an agreed-upon
 9   electronic format, providing indices and “hot documents,” along with access to a DOJ
10   discovery specialist, all in an effort to help Defendants navigate the voluminous discovery.
11   (Doc. 444 at 2.)
12          Third, and finally, the government doesn’t understand defendants Lacey, Larkin,
13   Spear, and Brunst’s argument that they “hav[e] no funds to hire experts.” (Doc. 498 at 4.)
14   As the government highlighted in its recent response to Defendants’ motion to dismiss,
15   these four defendants have received over $1.5 million in untainted funds between August
16   2018 and early January 2019. (Doc. 476 at 17.) Clearly, they have sufficient funds
17   available to them in order to provide “rebuttal and/or initial expert disclosures, if any” as
18   required by the Court’s Scheduling Order.
19          For these reasons, the government requests the Court deny Defendants’ motion for
20   extension of time to disclose anticipated initial and rebuttal expert testimony.
21          Respectfully submitted this 14th day of March, 2019.
22                                              ELIZABETH A. STRANGE
                                                First Assistant United States Attorney
23                                              District of Arizona
24                                              s/Andrew C. Stone
                                                KEVIN M. RAPP
25                                              MARGARET PERLMETER
                                                PETER S. KOZINETS
26                                              ANDREW C. STONE
                                                JOHN J. KUCERA
27                                              Assistant U.S. Attorneys
28                                              BRIAN BENCZKOWSKI

                                                 -2-
      Case 2:18-cr-00422-SMB Document 499 Filed 03/14/19 Page 3 of 3



                                              Assistant Attorney General
 1                                            Criminal Division, U.S. Department of Justice
 2                                            REGINALD E. JONES
                                              Senior Trial Attorney
 3                                            U.S. Department of Justice, Criminal Division
                                              Child Exploitation and Obscenity Section
 4
 5
 6
 7
 8
 9                                    Certificate of Service

10   I hereby certify that on this date, March 14, 2019, I transmitted the foregoing under-seal
     document for filing to the Clerk of the United States District Court and sent a copy via
11   electronic mail to: Paul J. Cambria Jr. Esq. and Erin e. McCambpell, Esq., Lipsitz Green
     Scime Cambria, LLC, 42 Deleware Ave, Suite 120, Buffalo, NY 14202,
12   pcambria@lglaw.com and emccampbell@lglaw.com, Thomas H. Bienert, Jr., Esq.,
     Anthony R. Bisconti, Esq., Kenneth M. Miller, Esq., and Whitney Bernstein, Esq., Bienart,
13   Miller & Katzman, PLC, 903 Calle Amanecer, Suite 350, San Clemente, CA 92673,
     tbienert@bmkattorneys.com,                                 tbisconti@bmkattorneys.com,
14   kmiller@bmkattorneys.com,           wbernstein@bmkattorneys.com;          Davis    Wright
     Termaine, LLP, 1201 Third Avenue, Suite 2200, Seattle, WA 98101, jimgrant@dwt.com;
15   Michael D. Kimerer, Esq. and Rhonda Elaine Neff, Esq., 1313 E. Osborn Road, Suite 100,
     Phoenix, AZ 85014, MDK@kimerer.com and rneff@kimerer.com; Robert Corn-Revere
16   Esq., Davis Wright Termaine, LLP, 1919 Pennsylvania Avenue N.W., Suite 800,
     Washington, D.C., 20006, bobcornrevere@dwt.com; Bruce Feder, Esq., 2930 East
17   Camelback Road, Suite 160, Phoenix, AZ 85016, bf@federlawpa.com; Gary Linenberg,
     Esq., Ariel Neuman, Esq., Gopi K. Panchapakesan, Esq., Bird, Marella, Boxer, Wolpert,
18   Nessim, Drooks, Lincenberg & Rhow, P.C., 1875 Century Park East, 23rd Floor, Los
     Angeles, CA 90067, glincenberg@birdmarella.com, aan@birdmarella.com,
19   gkp@birdmarella.com.
20
     s/ Angela Schuetta_____
21   Angela Schuetta
     U.S. Attorney’s Office
22
23
24
25
26
27
28


                                               -3-
